91 F.3d 143
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Diane KEMP, Personal Representative of the Estate ofTerrance Clay Kemp, Deceased;  DIANE KEMP,Individually, Plaintiff-Appellant,v.PFIZER, INC.;  a foreign corporation;  and Shiley, Inc., aforeign corporation, jointly and severally,Defendants-Appellees.
No. 94-1502.
United States Court of Appeals, Sixth Circuit.
July 18, 1996.

1
Before:  MARTIN and BOGGS, Circuit Judges;  and HOOD, District Judge.*

ORDER

2
In light of  Medtronic, Inc. v. Lohr, 1996 WL 345805 (U.S.), decided June 26, 1996, by the Supreme Court, we vacate the district court's opinions in Kemp v. Pfizer, Case No. Civ.A. 92-71386, and remand the case to the United States District Court for the Eastern District of Michigan.



*
 The Honorable Joseph M. Hood, United States District Judge for the Eastern District of Kentucky, sitting by designation